Citation Nr: 0726581	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-17 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for right knee scars 
and a back disorder, claimed as secondary to a right knee 
disability.

3.  Entitlement to an initial rating in excess of 30 percent 
disabling for chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his sister
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In March 2007, the veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is part of 
the record.

The veteran submitted additional medical evidence at the time 
of the March 2007 Travel Board hearing.  The submission of 
such evidence was accompanied by a waiver of RO consideration 
executed by the veteran.  As such, submission of the evidence 
is automatically deemed as timely and is accepted for review 
by the Board.  See 38 C.F.R. § 20.1304(a).

Although the October 2004 rating decision and May 2005 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.

In May 2006, the RO granted service connection for bilateral 
hearing loss and tinnitus; thus, these issues are no longer 
in appellate status.  This rating decision represents a full 
grant of the benefits sought on appeal with respect to the 
veteran's hearing impairment claims.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The veteran did not 
submit a jurisdiction conferring notice of disagreement as to 
the down-stream elements of effective date or compensation 
level within the applicable time period, thus those issues 
are not currently in appellate status.  Id.  Accordingly, the 
discussion herein is limited to the issues of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a right knee disorder, 
service connection for right knee scars and a back disorder 
secondary to a right knee disorder, and entitlement to an 
initial rating in excess of 30 percent disabling for COPD.

The issue of entitlement to an increased initial rating for 
COPD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the September 1975 rating 
decision which denied an application to reopen a claim for 
service connection for a right knee disorder does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a right knee disorder.

2.  As the veteran is not service connected for a right knee 
disorder, service connection for right knee scars and a back 
disorder, claimed as secondary to a right knee disorder, is 
not warranted.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claim to establish service connection for a right knee 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

2.  Service connection for right knee scars and a back 
disorder is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claim for service connection for a 
right knee disorder was denied by the RO in a June 1973 
rating decision on the basis that the veteran's right knee 
disorder existed prior to service and was not incurred in or 
aggravated during service.  

Most recently, by a September 1975 rating decision, the RO 
determined that the evidence of record did not warrant a 
change in the prior denial of service connection for a right 
knee disorder.  The veteran was notified of this rating 
decision but he did not appeal.  Thus, this decision is final 
and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the September 1975 
confirmed rating decision consisted of the veteran's service 
and VA medical records.  The records revealed that the 
veteran sustained a left knee injury when he was eight years 
of age, ten years prior to enlistment, and began to 
experience right knee impairment shortly thereafter.  The 
veteran was treated for his knee complaints in service and 
his symptoms were diagnosed as osteochondritis, bilateral 
knees, in 1952.  Post service medical records reflect that 
the veteran underwent removal of loose body from the right 
knee in February 1974.  The RO determined that the evidence 
warranted no change in the prior denial of the claim for 
service connection for a right knee disability.  

Evidence received since the September 1975 confirmed rating 
decision includes VA and private treatment records which were 
not previously available for review.  However, the Board 
finds that none of this evidence is new and material within 
the meaning of 38 C.F.R. § 3.156(a) because the claim still 
lacks competent evidence of a nexus between the veteran's 
current right knee disorder and his period of active duty 
service many years ago.  Specifically, the medical evidence 
refers to current right knee complaints and treatment; 
however, it suggests no opinion as to any underlying 
pathology or etiology for such complaints.

Upon consideration of the foregoing, the Board finds that, 
overall, both service and post-service records provide 
evidence against this claim as they indicate that the 
veteran's right knee disorder existed prior to enlistment and 
was neither incurred in nor aggravated during his active 
military service.  Thus, as at the time of the September 1975 
confirmed rating decision which denied the veteran's claim, 
the evidence continues to show that the veteran's right knee 
disorder was incurred prior to enlistment and was not 
incurred in or aggravated during his period of active duty 
service.  

Despite the veteran's statements that he currently suffers 
from a right knee disorder which was aggravated as a result 
of active duty service, a contention which is not "new" in 
the sense that he has made this claim before, as a layperson, 
without medical expertise or training, his statements alone 
are not competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Simply stated, the veteran is not medically qualified to 
state that his service aggravated a clearly pre-existing 
condition that has caused a disorder more than 50 years after 
service.  Accordingly, the veteran's claim must be denied. 

It is important for the veteran to understand that even if 
this claim was reopened, the medical evidence, as a whole, 
provides strong evidence against this claim.  Specifically, 
the evidence reflects that the veteran sustained a right knee 
injury prior to enlistment and current right knee pathology 
has been etiologically linked to such service by competent 
medical evidence.  Thus, additional medical records 
indicating ongoing right knee treatment today, would not, and 
do not, provide a basis to grant this claim.  Simply stated, 
the service and post-service medical record provides negative 
evidence against this claim, failing to indicate that any 
current right knee disorder is related to the veteran's 
period of active duty service from 1952 to 1956.

In conclusion, the Board finds that new and material evidence 
has not been received to reopen the claim for service 
connection for a right knee disorder.  38 C.F.R. § 3.156(a).  
The claim is not reopened and the appeal is denied.  
38 U.S.C.A. § 5108.

With respect to the claims of entitlement to service 
connection for right knee scars and a back disorder secondary 
to the veteran's right knee disorder, it is noted that 
secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Since the veteran is not service connected for a right knee 
disorder and, as noted above, his request to reopen the claim 
for service connection for a right knee disorder is denied, 
there is no basis for awarding service connection for 
disability as secondary to a right knee disorder.

As to direct service connection, the service medical records 
are negative for any complaint, treatment, or diagnosis of 
right knee scars or a low back disorder.  Rather, the medical 
evidence links the veteran's right knee scars to right knee 
surgery in 1974, approximately 18 years after separation from 
active duty service, and back impairment as a result of a 
fall when he right knee gave out on him.  As there is no 
medical evidence of record that shows a relationship between 
the veteran's right knee scars and back disorder and his 
active military service, his claims in this regard must be 
denied.  Since the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(a).

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Letters dated in November 2003, March 2004, 
and June 2004 and provided to the appellant prior to the 
October 2004 rating decision on appeal satisfies the duty to 
notify provisions with respect to the claims for service 
connection for a right knee disorder, right knee scars, and a 
back disorder as these letters informed the veteran of what 
evidence was required to establish service connection.  
Moreover, since the veteran's previously denied claim for 
service connection for a right knee disorder is not reopened 
and his claims for service connection for right knee scars 
and a back disorder are denied, no disability rating or 
effective date will be assigned.  Therefore, there can be no 
possibility of prejudice to the appellant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).

With regard to Kent, the Board finds that the notices to the 
veteran in November 2003, March 2004, and June 2004 meet the 
general requirements of the determination in Kent.       

Moreover, the Federal Circuit has held that a Statement of 
the Case or Supplemental Statement of the Case can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the Statement of 
the Case or Supplemental Statement of the Case.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the what evidence is required to reopen his claim 
and establish service connection, his claims were 
subsequently readjudicated in a Statement of the Case and 
Supplemental Statement of the Case, and there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Reviewing the entire record and examining 
the various predecisional communications, the Court concluded 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private medical records, VA 
examination reports, and the veteran has provided written 
communication and hearing testimony with respect to his 
claims.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

As no new and material evidence has been received, the claim 
for service connection for a right knee disorder is not 
reopened, and the appeal is denied.

Entitlement to service connection for right knee scars and a 
back disorder secondary to a right knee disorder is denied.

REMAND

The record shows that the veteran was last afforded a VA 
examination for COPD in October 2005.  However, during his 
March 2007 Travel Board hearing, he testified that his COPD 
symptoms have increased in severity since his most recent VA 
examination.  Accordingly, the Board finds that a current and 
comprehensive examination of the veteran's service-connected 
COPD is necessary.

When it is asserted that the severity of a service connected 
disability has increased since the most recent rating 
examination, an additional examination is generally 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, under 
the provisions of the VCAA, the assistance provided by VA 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).

In light of the foregoing, this claim is remanded for the 
following additional development:

1.  The veteran should be afforded a VA 
pulmonary examination to assess the 
nature and severity of his COPD.  The 
claims folder must be made available to 
the physician for review of the relevant 
evidence in conjunction with the 
examination.  The report of examination 
should contain a detailed account of all 
manifestations of the veteran's 
respiratory disability found to be 
present.  The examination should include 
pulmonary function testing, with results 
for Forced Expiratory Volume (FEV-1), the 
ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-
1/FVC), and Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)).  Any other 
disability resulting from the veteran's 
respiratory disability should also be 
noted.  The medical basis for all 
opinions expressed should also be given.

2.  After ensuring the proper completion 
of this and any other necessary 
development, the RO should readjudicate 
the issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


